Citation Nr: 0425355	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  03-10 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), including constipation, currently 
evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.  He was a Prisoner of War (POW) of the German 
government for six months during WWII.  

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2002  rating decision of the Baltimore, 
Maryland Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

A September 1954 rating decision shows that service 
connection for an anxiety disorder was assigned a zero 
percent rating from November 1945, and has since been 
evaluated at 10 percent disabling, effective from August 
1954.  A September 1954 rating decision noted that the 
veteran's complaints of constipation and spastic bowel were 
noted to be manifestations of his neuropsychiatric 
disability.  

In May 2002, the veteran, through his representative, filed a 
claim for an increased evaluation in his service-connected 
psychiatric disorder, and service connection for a gastro-
intestinal condition.  

If a veteran is: (1) A former prisoner of war and; (2) as 
such was interned or detained for not less than 30 days, the 
following diseases shall be service-connected if manifest to 
a degree of 10 percent or more at any time after discharge or 
release from active service even though there is no record of 
such disease during service, provided the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied.  avitaminosis, beriberi (including beriberi heart 
disease), chronic dysentery, helminthiasis, malnutrition 
(including optic atrophy associated with malnutrition), 
pellagra, any other nutritional deficiency; psychosis, any of 
the anxiety states, dysthymic disorder (or depressive 
neurosis); organic residuals of frostbite, if it is 
determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite, post-
traumatic osteoarthritis; irritable bowel syndrome, peptic 
ulcer disease, peripheral neuropathy except where directly 
related to infectious causes; and cirrhosis of the liver.  
38 C.F.R. § 3.309(c).  

The August 2002 rating decision increased the veteran's 
rating to 50 percent, recharacterizing the disability as PTSD 
to include anxiety disorder and constipation, under 
Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  In the 
February 2003 Statement of the Case (SOC), the RO noted that 
the veteran had been diagnosed previously as suffering from 
diverticular disease, colonic polyps and chronic reflux 
disease, but that there was no evidence that these conditions 
were related to his PTSD to include anxiety disorder and 
constipation.  In a subsequent deferred rating, a handwritten 
note indicated that the constipation is a symptom associated 
with PTSD and that there is no evidence the symptoms are 
compensable.  However, the veteran was not provided notice 
that a separate rating was not warranted for his constipation 
because the symptoms were not compensable, nor was he 
provided notice of any pertinent digestive system diagnostic 
codes (see 38 C.F.R. § 4.114) in the SOC or any Supplemental 
Statement of the Case (SSOC).  

In the March 2004 statement, the veteran's representative 
noted that no VA examination has been provided where the 
examiner was provided the claims file, and that there was no 
medical opinion in the record separating the chronic 
constipation from other intestinal symptoms.  The 
representative also noted that direct service connection had 
not been properly addressed.

After reviewing the evidence, the Board finds that a new VA 
gastrointestinal examination is warranted, to include review 
of the claims file, to determine the nature, severity and 
etiology of the veteran's chronic constipation and any other 
diagnosed gastrointestinal disorder.  

Because the veteran is service connected for chronic 
constipation as part of his PTSD, the Board finds that the 
question of whether a separate rating for that condition, 
and/or service connection for his other diagnosed 
gastrointestinal conditions are inextricably intertwined with 
the issue on the cover page.  Therefore, on remand, the RO 
should fully address whether the veteran is entitled to a 
separate rating for his chronic constipation, and whether any 
other gastrointestinal disorder warrants service-connection 
on a presumptive, direct, or secondary basis. 

Moreover, as the last VA psychiatric examination was 
conducted more than two years ago, the Board is of the 
opinion that a current psychiatric examination be conducted. 


The claim is REMANDED for the following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for 
gastrointestinal disorders since 
September 2003, the date of the most 
recent evidence of treatment.  After 
securing the necessary release, the RO 
should obtain these records.

3.  The veteran should be afforded a VA 
gastrointestinal  examination to 
determine the nature and extent of his 
service connected chronic constipation, 
and nature, extent, and etiology of any 
other gastrointestinal disorders found on 
examination and/or noted in the claims 
folder.  The claims folder should be made 
available to the examiner for review 
before the examination.  



4.   The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of the veteran's PTSD.  
The claims folder should be made 
available to the examiner for review 
before the examination.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

